NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT

LISA PATRICK,                               )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D17-1775
                                            )
BEVERLY SMITH and JOSHUA SEAY,              )
                                            )
             Appellees.                     )
                                            )

Opinion filed May 11, 2018.

Appeal from the Circuit Court for Pasco
County; Kimberly Sharpe Byrd, Judge.

Clifford A. Taylor of The Hogan Law Firm,
Brooksville, for Appellant.

Beverly Smith, pro se.

No appearance for Appellee Joshua Seay.



PER CURIAM.


             Affirmed.




LaROSE, C.J., and BLACK and BADALAMENTI, JJ., Concur.